DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on September 10, 2019.  Claims 1 - 9 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation

 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or an equivalent generic placeholder in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step for”) or an equivalent generic placeholder in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or an equivalent generic placeholder are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) or an equivalent generic placeholder are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
	In claim 1, the limitation “shortest route generation unit”,  “detour route generation unit”, “route assignment evaluation value calculation unit”, “travel distance evaluation value calculation unit”, “route collision evaluation value calculation unit” and “evaluation value comparison unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the limitation of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, dependent claims 2 – 7 have been interpreted to cover the 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The claimed “shortest route generation unit” corresponds to “shortest route generation unit 34” but has no equivalent structure (see page 5 of applicant’s disclosure); 
The claimed “detour route generation unit” corresponds to “detour route generation unit 35” but has no equivalent structure (see page 5 of applicant’s disclosure); 
The claimed “route assignment evaluation value calculation unit” corresponds to “route assignment evaluation value calculation unit 36” or “an Ising optimization computer such as a quantum computer” (see pages 5 and 9 of applicant’s disclosure); and
The claimed “travel distance evaluation value calculation unit” corresponds to 
“travel distance evaluation value calculation unit 37” or “an Ising optimization computer such as a quantum computer” (see pages 5 and 9 of applicant’s disclosure); 
The claimed “route collision evaluation value calculation unit” corresponds to 
“route collision evaluation value calculation unit 38” or “an Ising optimization computer such as a quantum computer” (see pages 5 and 9 of applicant’s disclosure); and
The claimed “evaluation value comparison unit” corresponds to “evaluation value comparison unit 39” but has no equivalent structure (see page 5 of applicant’s disclosure).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claimed “shortest route generation unit”, “detour route generation unit”, and “evaluation value comparison unit” do not correspond to any equivalent disclosed structure. (See page 5 of applicant’s disclosure.)   As such, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Clarification is required.
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claimed “shortest route generation unit”, “detour route generation unit”, and “evaluation value comparison unit” do not correspond to any equivalent disclosed structure. (See page 5 of applicant’s disclosure.)   
Claims 1 – 7 considered indefinite because the specification fails to adequately define the specific structure that corresponds to the recited claim elements, as identified above in paragraph 6.   In the instant specification, the structure that corresponds to the recited claim elements has been broadly defined as “unit”. This description does not adequately described the metes and bounds of the invention in a such way that one of ordinary skill in the art will understand which structure or material the inventor has identified to perform the recited function.  For the corresponding disclosure to be adequate, applicant must be disclosed the specific structure or material used to perform the recited function. Merely designating the corresponding claim element as a unit which covers all possible structures and materials, as set forth in applicant disclosure, is not an adequate description. 
The reason that the claims are indefinite is that without a limiting specification, which is required by statute, the claim limitation becomes an unbounded purely functional limitation. The instant specification provides no boundaries or limits imposed by structure, material or acts.  As now written, claim 1 will cover all ways of performing a function, known and unknown. Therefore, such an unbounded limitation renders the claim indefinite.  Clarification is required.  See MPEP 2181. 
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Claim 1 recites a route estimation system for estimating an optimum route of a 
plurality of mobile objects, comprising: a shortest route generation unit that generates a time-series route candidate of a shortest route for each of the plurality of mobile objects; a detour route generation unit that generates a time-series route candidate of a detour route for each of the plurality of mobile objects; a route assignment evaluation value calculation unit that calculates a route assignment evaluation value of the time-series route candidate of the shortest route and a route assignment evaluation value of the time-series route candidate of the detour route for each of the plurality of mobile objects; a travel distance evaluation value calculation unit that calculates a travel distance evaluation value of the time series route candidate of the shortest route and a travel distance evaluation value of the time series route candidate of the detour route for each of the plurality of mobile objects; a route collision evaluation value calculation unit that calculates a route collision evaluation value of a combination of the time series route candidate of the shortest route and the time series route candidate of the detour route for each of the plurality of mobile objects; and an evaluation value comparison unit that compares a total value of the route assignment evaluation value, the travel distance evaluation value, and the route collision evaluation value for combinations of the time-series route candidates of the plurality of mobile objects, and estimates one of the combinations of the time-series route candidates of the plurality of mobile objects as the optimum route.

Claim 8 recites a non-transitory computer readable storage medium comprising instructions for execution by a computer, the instructions including a computer-implemented method for estimating an optimum route of a plurality of mobile objects, the instructions including: generating a time-series route candidate of a shortest route for each of the plurality of mobile objects; generating a time-series route candidate of a detour route for each of the plurality of mobile objects; calculating a route assignment evaluation value of the time-series route candidate of the shortest route and a route assignment evaluation value of the time-series route candidate of the detour route for each of the plurality of mobile objects; calculating a travel distance evaluation value of the time series route candidate of the shortest route and a travel distance evaluation value of the time series route candidate of the detour route for each of the plurality of mobile objects; calculating a route collision evaluation value of a combination of the time series route candidate of the shortest route and the time series route candidate of the detour route for each of the plurality of mobile objects; and comparing a total value of the route assignment evaluation value, the travel distance evaluation value, and the route collision evaluation value for combinations of the time-series route candidates of the plurality of mobile objects, and estimating one of the combinations of the time-series route candidates of the plurality of mobile objects as the optimum route.

Claim 9 recites a route estimation method for estimating an optimum route of a plurality of mobile objects, comprising: generating a time-series route candidate of a shortest route for each of the plurality of mobile objects; generating a time-series route candidate of a detour route for each of the plurality of mobile objects; calculating a route assignment evaluation value of the time-series route candidate of the shortest route and a route assignment evaluation value of the time-series route candidate of the detour route for each of the plurality of mobile objects; calculating a travel distance evaluation value of the time series route candidate of the shortest route and a travel distance evaluation value of the time series route candidate of the detour route for each of the plurality of mobile objects; calculating a route collision evaluation value of a combination of the time series route candidate of the shortest route and the time series route candidate of the detour route for each of the plurality of mobile objects; and comparing a total value of the route assignment evaluation value, the travel distance evaluation value, and the route collision evaluation value for combinations of the time-series route candidates of the plurality of mobile objects, and estimating one of the combinations of the time-series route candidates of the plurality of mobile objects as the optimum route.
Statutory Category
Do claims 1, 8 and 9 fall into one of four of the statutory categories?  Yes.  The preamble of claim 1 recites a route estimation system and the body of the claim list several components.  The preamble of claim 8 recites a non-transitory computer readable storage medium comprising instructions for execution by a computer.  Both claims 1 and 8 are directed to an apparatus.  Claim 9 recites a method and list a series of steps, and therefore directed to a process/method.

	Step 2A – Prong 1
Do claims 1, 8 and 9 recite a judicial exception?  Yes.  The claims recite the limitations of a shortest route generation unit that generates a time-series route candidate of a shortest route for each of the plurality of mobile objects, a detour route generation unit that generates a time-series route candidate of a detour route for each of the plurality of mobile objects, and an evaluation value comparison unit that compares a total value of the route assignment evaluation value, the travel distance evaluation value, and the route collision evaluation value for combinations of the time-series route candidates of the plurality of mobile objects, and estimates one of the combinations of the time-series route candidates of the plurality of mobile objects as the optimum route.  The generating and comparing limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a shortest route generation unit”, “a detour route generation unit”, and “an evaluation value comparison unit” nothing in the claim(s) preclude(s) the generating and comparing step from practically being performed in the human mind. For example, but for the “shortest route generation unit”, the “detour route generation unit”, and the “evaluation value comparison unit” language, the claim(s) encompass(es) the user manually generating time-series route candidates and comparing a total value of the route assignment evaluation value.  The generating and comparing limitations are mental processes.

Step 2A – Prong 2
Do claims 1, 8 and 9 integrated the judicial exception into a practical application?  No.  Claim 1 recites three additional elements: a route assignment evaluation value calculation unit that calculates a route assignment evaluation value of the time-series route candidate of the shortest route and a route assignment evaluation value of the time-series route candidate of the detour route for each of the plurality of mobile objects, a travel distance evaluation value calculation unit that calculates a travel distance evaluation value of the time series route candidate of the shortest route and a travel distance evaluation value of the time series route candidate of the detour route for each of the plurality of mobile objects, and a route collision evaluation value calculation unit that calculates a route collision evaluation value of a combination of the time series route candidate of the shortest route and the time series route candidate of the detour route for each of the plurality of mobile objects.
The route assignment evaluation value calculation unit, the travel distance evaluation value calculation unit, and the route collision evaluation value calculation unit are each recited at a high level of generality, i.e., as generic processors performing generic computer functions of calculating different evaluation values. These generic processing/calculating limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 1 is directed to the abstract idea.
The same analysis applies to claims 8 and 9.  The generic processing/calculating limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claims 8 and 9 are also directed to the abstract idea.

Step 2B 
Do claims 1, 8 and 9 provide an inventive concept?  No.  As discussed with 
respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.   As such, claims 1, 8 and 9 are ineligible.

Dependent claims 2 – 7 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 2 – 7 are recited at a high level of generality and amount to either mere data gathering/distributing, which is a form of insignificant extra-solution activity, or instructions to apply an exception using generic computer component(s).   Therefore, claims 1 - 9 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667